Name: 81/391/EEC: Council Decision of 12 May 1981 amending the Sixth Council Decision 80/817/EEC on the equivalence of field inspections carried out in third countries on seed-producing crops
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-06-06

 Avis juridique important|31981D039181/391/EEC: Council Decision of 12 May 1981 amending the Sixth Council Decision 80/817/EEC on the equivalence of field inspections carried out in third countries on seed-producing crops Official Journal L 150 , 06/06/1981 P. 0016 - 0019+++++( 1 ) OJ NO 125 , 11 . 7 . 1966 , P . 2290/66 . ( 2 ) OJ NO L 236 , 26 . 8 . 1978 , P . 13 . ( 3 ) OJ NO 125 , 11 . 7 . 1966 , P . 2298/66 . ( 4 ) OJ NO L 67 , 12 . 3 . 1981 , P . 36 . ( 5 ) OJ NO 125 , 11 . 7 . 1966 , P . 2309/66 . ( 6 ) OJ NO L 169 , 10 . 7 . 1969 , P . 3 . ( 7 ) OJ NO L 240 , 12 . 9 . 1980 , P . 1 . COUNCIL DECISION OF 12 MAY 1981 AMENDING THE SIXTH COUNCIL DECISION 80/817/EEC ON THE EQUIVALENCE OF FIELD INSPECTIONS CARRIED OUT IN THIRD COUNTRIES ON SEED-PRODUCING CROPS ( 81/391/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 66/400/EEC OF 14 JUNE 1966 ON THE MARKETING OF BEET SEED ( 1 ) , AS LAST AMENDED BY DIRECTIVE 78/692/EEC ( 2 ) , AND IN PARTICULAR ARTICLE 16 ( 1 ) ( A ) THEREOF , HAVING REGARD TO COUNCIL DIRECTIVE 66/401/EEC OF 14 JUNE 1966 ON THE MARKETING OF FODDER PLANT SEED ( 3 ) , AS LAST AMENDED BY DIRECTIVE 81/126/EEC ( 4 ) , AND IN PARTICULAR ARTICLE 16 ( 1 ) ( A ) THEREOF , HAVING REGARD TO COUNCIL DIRECTIVE 66/402/EEC OF 14 JUNE 1966 ON THE MARKETING OF CEREAL SEED ( 5 ) , AS LAST AMENDED BY DIRECTIVE 81/126/EEC , AND IN PARTICULAR ARTICLE 16 ( 1 ) ( A ) THEREOF , HAVING REGARD TO COUNCIL DIRECTIVE 69/208/EEC OF 30 JUNE 1969 ON THE MARKETING OF SEED OF OIL AND FIBRE PLANTS ( 6 ) , AS LAST AMENDED BY DIRECTIVE 81/126/EEC , AND IN PARTICULAR ARTICLE 15 ( 1 ) ( A ) THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS , IN DECISION 80/817/EEC ( 7 ) , THE COUNCIL DECLARED THAT FIELD INSPECTIONS CARRIED OUT IN 23 THIRD COUNTRIES ON SEED-PRODUCING CROPS OF CERTAIN SPECIES SATISFY THE CONDITIONS LAID DOWN IN THE COMMUNITY DIRECTIVES ; WHEREAS , FOR CERTAIN SPECIES , THIS DECLARATION OF EQUIVALENCE RELATES ALSO TO AUSTRALIA , CZECHOSLOVAKIA , SPAIN , PORTUGAL , POLAND , ROMANIA AND CHILE ; WHEREAS IT HAS SINCE BEEN ESTABLISHED THAT THERE ARE RULES ON SEED CONTROL FOR A RANGE OF PLANT SPECIES ALSO IN BULGARIA WHICH PROVIDE FOR OFFICIAL FIELD INSPECTION TO BE CARRIED OUT DURING THE PERIOD OF SEED PRODUCTION ; WHEREAS AN EXAMINATION OF THE RULES OF THE ABOVEMENTIONED COUNTRIES AND OF THE MANNER IN WHICH THEY ARE APPLIED HAS SHOWN THAT THE PRESCRIBED FIELD INSPECTIONS SATISFY THE CONDITIONS LAID DOWN IN ANNEX I TO EACH OF THE ABOVEMENTIONED DIRECTIVES ; WHEREAS BULGARIA SHOULD THEREFORE ALSO BE GRANTED EQUIVALENCE AND THE EXISTING EQUIVALENCE FOR AUSTRALIA , CZECHOSLOVAKIA , SPAIN , PORTUGAL , POLAND , ROMANIA AND CHILE SHOULD BE EXTENDED TO FURTHER SPECIES ; WHEREAS , BY DECISION 80/817/EEC , THE COUNCIL GRANTED TO GREECE EQUIVALENCE TO FIELD INSPECTIONS CARRIED OUT IN GREECE ON SEED-PRODUCING CROPS OF CERTAIN SPECIES ; WHEREAS GREECE HAS BEEN A MEMBER OF THE COMMUNITY SINCE 1 JANUARY 1981 AND SHOULD THEREFORE NO LONGER BE CONSIDERED AS A THIRD COUNTRY , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ANNEX TO DECISION 80/817/EEC IS HEREBY AMENDED AS FOLLOWS : 1 . PART I ( 1 ) , ITEM 1.1 : - " BG = BULGARIA " SHALL BE ADDED IMMEDIATELY AFTER " AUS = AUSTRALIA " , - " GR = GREECE " SHALL BE DELETED . 2 . THE TABLE IN PART I ( 2 ) IS AMENDED AS FOLLOWS : ( A ) REFERENCE NO 2 BIS GIVEN IN THE ANNEX HERETO SHALL BE ADDED ; ( B ) REFERENCE NOS 2 , 5 , 8 , 14 , 15 , 16 AND 17 SHALL BE SUPPLEMENTED BY THE TEXT SET OUT IN THE ANNEX HERETO ; ( C ) REFERENCE NO 9 SHALL BE DELETED . ARTICLE 2 THIS DECISION SHALL APPLY FROM 1 JANUARY 1981 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 12 MAY 1981 . FOR THE COUNCIL THE PRESIDENT G . BRAKS